919 F.2d 182
287 U.S.App.D.C. 73
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.C.R. CRISLER, Petitioner,v.FEDERAL COMMUNICATIONS COMMISSION and United States ofAmerica, Respondents,Lafayette FM Joint Venture, Intervenor.
No. 89-1459.
United States Court of Appeals, District of Columbia Circuit.
Dec. 5, 1990.

Before HARRY T. EDWARDS, RUTH BADER GINSBURG and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record of the petition for review of the Federal Communications Commission (FCC) and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the FCC's decision be affirmed substantially for the reasons stated in its July 29, 1988 order.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.